

115 HR 6518 IH: Miranda Vargas School Bus Driver Red Flag Act
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6518IN THE HOUSE OF REPRESENTATIVESJuly 25, 2018Mr. Gottheimer (for himself, Mr. Faso, Mr. Cummings, Mr. Cohen, Mr. Kildee, Mrs. Love, Mr. Sires, and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Federal Motor Carrier Safety Administration to implement a national employer
			 notification service.
	
 1.Short titleThis Act may be cited as the Miranda Vargas School Bus Driver Red Flag Act or Miranda's Law. 2.National employer notification service (a)Employer notification service definedIn this Act, the term employer notification service means a service that automatically furnishes an employer with a report on the change in the status of the driving record or driver’s license of an employee who has a commercial driver’s license due to a conviction for a moving violation, a failure to appear, an accident, driver’s license suspension, driver’s license revocation, or any other action taken against the driving privilege.
			(b)Implementation of national Employer Notification Service
 (1)RequirementsNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation, acting through the Federal Motor Carrier Safety Administration, shall issue a final regulation requiring the implementation of a national employer notification service that States may access.
 (2)ConsiderationsBefore issuing such final regulation requiring the implementation of a national employer notification service, the Secretary shall consider—
 (A)the recommendations made by the American Association of Motor Vehicle Administrators (AAMVA), including recommendations on annual per driver fees for participating employers, in its report, Employer Notification System Design & Best Practices Recommendations, produced for the Federal Motor Carrier Safety Administration under grant/cooperative agreement number FMCDL–0143–13–01–03; and
 (B)the results of a pilot program conducted in 2007 under section 4022 of the Transportation Equity Act of the 21st Century (Public Law 105–178), to assess the feasibility, costs, safety impacts, and benefits of such a system, and to assess methods for efficient exchange of driver safety data from existing State systems.
					3.State implementation
 (a)ImplementationNot later than 2 years after the Secretary has issued a final regulation requiring the implementation of a national employer notification service, each State shall use such service to notify employers with a report described in section 2(a).
 (b)EnforcementAfter the 2-year period described in subsection (a), the Secretary shall ensure that the national employer notification service described in this section is included as part of the requirements and standards of the commercial driver license program, including the consequences of noncompliance, set forth in part 384 of title 49, Code of Federal Regulations.
 (c)Employer compliance and allowable grant costIncluded in developing the final regulation under section 2(a), the Secretary shall— (1)require any employer who has 1 or more employees who holds a commercial driver’s license with a school bus endorsement, pursuant to section 383.123 of title 49, Code of Federal Regulations, to participate in the employer notification service; and
 (2)ensure that State implementation of the employer notification service is an allowable cost for commercial driver’s license program implementation grant awards under section 31313 of title 49, United States Code.
 (d)Annual inquiry exemptionIn keeping with Federal Motor Carrier Safety Administration regulatory guidance set forth on page 13069 of volume 80 of the Federal Register, the Secretary shall ensure that employers participating in the employer notification service are exempt from the requirements for annual inquiry and review of driving record, pursuant to part 391.25 of title 49, Code of Federal Regulations.
			4.Applicability to schools and school districts
 For purposes of this Act, a school district, local educational agency, or school shall be considered an employer for purposes of the national employer notification service if it organizes, sponsors, or pays for the transportation of preprimary, primary, and secondary students to or from school or on extracurricular trips. In the case of a school district, local educational agency, or school that pays a private company or proprietorship to provide transportation services for students traveling to or from school or on a extracurricular trip, both the private company or proprietorship and the school district, local educational agency, or school shall be considered employers for purposes of the national employer notification service.
 5.Simultaneous driver notificationIncluded in developing the final regulation under section 2(a), the Secretary shall ensure that whenever the national employer notification service furnishes an employer with a report on an employee, such employee shall receive simultaneous notification and a copy of the report.
		